DETAILED ACTION
Claims status
In response to the continuation application filed on 03/02/2021, claims 1-7 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 03/02/2021 have been reviewed and accepted.

Priority
Acknowledgment is made of Applicant’s claim for priority upon PCT application JP 2017/039287 Application filed on 11/01/2016. The effective filling date for the subject matter defined in the pending claims in this application is 11/01/2016.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "A terminal comprising: a receiver that monitors downlink control channel candidates in a predetermined frequency bandwidth out of a plurality of frequency bandwidths; and a processor that performs a control to change the predetermined frequency bandwidth in accordance with a predetermined timer.” [Emphasis Added]
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application, the parent application “16346,380” now abandoned, and the foreign PCT JP2017039287 from which the applicant claimed for a benefit of the earliest priority date. 
In view of the current specification and the old ones, the specification only provides the process of “monitoring the DCI within a range of the control subband and configuring a frequency BW used in allocation of DCI and a frequency BW used in transmission/reception data to control communication”. The current application further states “in the case of receiving the downlink control information for instructing the UE to monitor the downlink control channel allocated to the second
frequency band in the first frequency band, the UE starts to monitor the downlink control channel in the second frequency band after a lapse of a predetermined period. The timing for starting to monitor in the second frequency band may be the next time interval after a time interval (e.g., subframe, slot, mini-slot (subslot), etc.) in which the downlink control information is received in the first frequency band, or may be a time interval after a lapse of a predetermined period.”
However, nowhere does in the current application or the old ones provides the method of “performing a control to change the predetermined frequency bandwidth based on a predetermined timer”. More particularly, the present application fails to provide how the predetermined frequency is changed using a timer or timing. [Emphasis Added]
In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claim 5 is further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-7 are also rejected as being dependency upon the rejected base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims ### is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0233537 A1) in view of Nishio et al. (US 2013/0136095 A1), and further in view of Wakabayashi (US 2015/0327284 A1).
Regarding claim 1; Wu discloses a terminal comprising: 
a receiver that monitors downlink control channel candidates (See Figs. 3-5: determining the physical downlink control channel candidates; ¶. [0036]) in a predetermined frequency bandwidth out of a plurality of frequency bandwidths (See Figs. 4-5: wherein the configuration of the control channel resources comprises that configurations at positions of the frequency domain, which are corresponding to position of each time domain unit, of the downlink control channel are the same, or the position in the frequency domain of the downlink control channel changes with the position of the time domain unit. ¶. [0038]); and 
a processor that performs a control to change the predetermined frequency bandwidth in accordance with a predetermined timer (See Fig. 4-5: changing the position of frequency domain and the position of the time domain. ¶. [0038]).
Even though, Wu teaches changing the position of frequency domain and the position of the time domain, Wu doesn’t explicitly describe the process of changing the predetermined frequency bandwidth in accordance with a predetermined timer.
However, Nishio from the same or similar fields of endeavor further discloses a method of changing the predetermined frequency bandwidth based the predetermined threshold-value (See Figs. 3-4: reducing, i.e., changing, in the frequency band that the PDCCH region having an erroneous detection occurrence…; ¶. [0152] and ¶. [0173]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of changing the frequency BW as taught by Nishio to have incorporated in the system of Wu, so that it would not only provide to detect erroneous rate efficiently but also reduce the interference. Nishio: ¶. [0173] and ¶. [0204].
Neither Wu nor Nishio explicitly describes using a predetermined timer.
However, Wakabayashi discloses the process of using a predetermined timer (Wakabayashi: adapting/reducing the subband size, i.e., bandwidth, for a predetermined period of time. ¶. [0403] and ¶. [0114].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a predetermined timer as taught by Wakabayashi to have incorporated in the system of Wu, so that it would provide that the sub-band size is adaptively selected depending on fluctuation of channel quality. Wakabayashi: ¶. [0012].

Regarding claim 2; Wu in view of Nishio discloses the terminal wherein, when the predetermined timer expires, the processor sets the predetermined frequency bandwidth to a default frequency bandwidth (Nishio: control section 102 generates allocation control information (i.e., DCI 0/1A) common to all the terminals and transmits the information using the default transmission mode. ¶. [0075]).

Regarding claim 3; Wu discloses the terminal, wherein, if a downlink control information indicating a change in the predetermined frequency bandwidth is received, the processor performs a control to receive a downlink control channel after a period of time (Wu: ¶. [0088]-0089]).

Regarding claim 4; Wu discloses the terminal wherein the downlink control information includes information regarding a change in frequency bandwidth and information regarding downlink scheduling (Wu: the configuration of the control channel resources comprises that configurations at positions of the frequency domain, which are corresponding to position of each time domain unit, of the downlink control channel are the same, or the position of frequency domain of the downlink control channel changes with the position of the time domain unit. ¶. [0045]). And (Nishio: See Figs. 3-4: reducing, i.e., changing, in the frequency band that the PDCCH region having an erroneous detection occurrence…; ¶. [0152] and ¶. [0173]).

Regarding claim 5; Wu discloses a radio communication method, comprising: 
monitoring downlink control channel candidates (See Figs. 3-5: determining the physical downlink control channel candidates; ¶. [0036]) in a predetermined frequency bandwidth out of a plurality of frequency bandwidths (See Figs. 4-5: wherein the configuration of the control channel resources comprises that configurations at positions of the frequency domain, which are corresponding to position of each time domain unit, of the downlink control channel are the same, or the position in the frequency domain of the downlink control channel changes with the position of the time domain unit. ¶. [0038]); and 
performing a control to change the predetermined frequency bandwidth in accordance with a predetermined timer (See Fig. 4-5: changing the position of frequency domain and the position of the time domain. ¶. [0038]).
Even though, Wu teaches changing the position of frequency domain and the position of the time domain, Wu doesn’t explicitly describe the process of changing the predetermined frequency bandwidth in accordance with a predetermined timer.
However, Nishio from the same or similar fields of endeavor further discloses a method of changing the predetermined frequency bandwidth based the predetermined threshold-value (See Figs. 3-4: reducing, i.e., changing, in the frequency band that the PDCCH region having an erroneous detection occurrence…; ¶. [0152] and ¶. [0173]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of changing the frequency BW as taught by Nishio to have incorporated in the system of Wu, so that it would not only provide to detect erroneous rate efficiently but also reduce the interference. Nishio: ¶. [0173] and ¶. [0204].
Neither Wu nor Nishio explicitly describes using a predetermined timer.
However, Wakabayashi discloses the process of using a predetermined timer (Wakabayashi: adapting/reducing the subband size, i.e., bandwidth, for a predetermined period of time. ¶. [0403] and ¶. [0114].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a predetermined timer as taught by Wakabayashi to have incorporated in the system of Wu, so that it would provide that the sub-band size is adaptively selected depending on fluctuation of channel quality. Wakabayashi: ¶. [0012].

Regarding claim 6; Wu discloses the terminal, wherein, if a downlink control information indicating a change in the predetermined frequency bandwidth is received, the processor performs a control to receive a downlink control channel after a period of time (Wu: ¶. [0088]-0089]).

Regarding claim 7. The terminal according to claim 6, wherein the downlink control information includes information regarding a change in frequency bandwidth and information regarding downlink scheduling (Wu: the configuration of the control channel resources comprises that configurations at positions of the frequency domain, which are corresponding to position of each time domain unit, of the downlink control channel are the same, or the position of frequency domain of the downlink control channel changes with the position of the time domain unit. ¶. [0045]). And (Nishio: See Figs. 3-4: reducing, i.e., changing, in the frequency band that the PDCCH region having an erroneous detection occurrence…; ¶. [0152] and ¶. [0173]).



Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416